Citation Nr: 0821948	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior to August 24, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, since August 24, 2006.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

In November 2007, the veteran submitted new audiological 
evidence which was forwarded to the Board without 
consideration by the RO.  The veteran subsequently waived RO 
jurisdiction through his representative in June 2008, and 
asked the Board to consider this evidence directly.


FINDINGS OF FACT

1.  Prior to August 24, 2006, the veteran's hearing loss 
manifested at worst, Level IV hearing in the left ear and 
Level V hearing in the right ear.

2.  Since August 24, 2006, the veteran's hearing loss 
manifested Level V hearing in both ears.

3.  A current diagnosis of tinnitus is not demonstrated by 
the record.

4.  A current diagnosis of post-traumatic stress disorder is 
not demonstrated by the record. 




CONCLUSIONS OF LAW

1.  From September 8, 2004 to August 24, 2006, the criteria 
for a rating in excess of 10 percent for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  Since August 24, 2006, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2007).

3.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Post-traumatic stress disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Referable to the veteran's service connection claims, in 
September 2004 the agency of original jurisdiction (AOJ) 
provided notice to the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for tinnitus 
and post-traumatic stress disorder; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  

In October 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Although this notice was after the 
initial denial of the claims, and the claims were not 
subsequently adjudicated after the notice was given, because 
service connection is denied, any question as to the 
appropriate initial disability rating or effective date is 
moot.  Therefore, there can be no prejudice to the veteran 
based on a failure to notify.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In regard to the veteran's claim for an increased evaluation 
for bilateral hearing loss, the September 2004 notice also 
advised him of the information and evidence necessary to 
substantiate that claim, indicating that he must show that 
his disability had gotten worse.  It also advised him of the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.   

The October 2006 notice indicated that evaluations are based 
on the ratings schedule and assigned a rating between 0 and 
100 percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment.  It specifically 
listed examples of such evidence, such as on-going treatment 
records, Social Security Administration determinations, 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work.  Although it did not specifically address 
evidence that would show the effect that any worsening of the 
disability might have on his daily life, it did indicate that 
the veteran should submit any lay statements about how the 
disability symptoms have personally affected him.  A 
reasonable person would understand this to include an effect 
that the disability might have upon daily life.  

Although neither the 2004 nor the 2006 correspondence 
provided the veteran with at least general notice of the 
rating criteria by which his disability is rated, such notice 
was provided to the veteran in the September 2005 statement 
of the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In response to this and other correspondence, the 
veteran submitted evidence in November 2007 (dated October 
2007) that directly related to the applicable diagnostic code 
in his case, namely a new audiogram showing his hearing 
acuity.  

In all, although the Board acknowledges that the notice 
letters sent to the appellant are legally insufficient under 
the ruling case law, the resulting presumption of prejudice 
has been overcome.  The veteran has been represented 
throughout the appeals process.  Additionally, he has 
demonstrated actual knowledge of the requirements to 
substantiate his claims.  For the reasons stated above, the 
deficiency of notice provided to this veteran did not affect 
the essential fairness of the adjudication.  There has been 
no prejudicial error committed. 

As in the service connection claims, the October 2006 notice 
was delivered after the initial denial of the claim, and 
there has been no post-notice readjudication of the claim.  
However, this does not prejudice the increased rating 
decision because the veteran waived further RO jurisdiction 
after submitting new medical evidence directly to the Board 
and thus voluntarily waived post-notice readjudication.  As 
such, the veteran has been afforded the opportunity to 
participate effectively in the processing of his claim and 
has not been prejudiced by the late notice.  

VA has done everything reasonably possible to assist the 
veteran with respect to each of his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims.  
The duty to assist has been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected bilateral hearing loss, currently evaluated at 20 
percent.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

During the pendency of the veteran's appeal, the RO granted 
an increased evaluation for the service-connected bilateral 
hearing loss from 10 percent to 20 percent.  This increase 
became effective on August 24, 2006.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.  As such, this decision will separately 
address the merits of the claim, first for a rating in excess 
of 10 percent from September 8, 2004 to August 24, 2006, and 
second for a rating in excess of 20 percent after the grant 
of the August 24, 2006 increase. 

In assigning the 10 percent evaluation for the veteran's 
hearing loss prior to August 2006, the RO considered the 
veteran's pertinent history and the objective medical 
findings.  In a VA audiological evaluation in October 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
70
70
LEFT
45
55
50
65
60

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 58 decibels, and 65 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent on the right and 80 percent 
on the left.  The diagnosis was sensorineural hearing loss.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of IV for each ear (58 to 65 average puretone 
threshold, with between 76 and 82 percent speech 
discrimination).  Entering the category designation of IV for 
each ear into Table VII produces a 10 percent evaluation 
under Diagnostic Code 6100.

Alternatively, Table VIA may be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2007).  In this case, the above referenced 
VA examination shows that the veteran's right ear meets the 
requirement.  Applying Table VIA to his puretone threshold 
average of 65 decibels yields a V designation for the left 
ear.  Applying that designation in Table VII, with the right 
ear as a IV, still yields a 10 percent rating. 

The pertinent case law provides that the assignment of 
disability ratings for hearing impairment is to be derived 
solely by the mechanical application of the ratings schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The October 2004 exam provides the sole 
interpreted audiographic results of record for the appellate 
period prior to August 2006.  Although the veteran submitted 
a September 2004 private audiogram, it is insufficient for VA 
rating purposes.  It does not include interpreted results or 
speech discrimination figures.  Accordingly, based on the 
veteran's audiometric evaluation of record, a rating above 
the 10 percent evaluation is not warranted for the initial 
appellate period. 

On August 24, 2006, the veteran presented for another VA 
audiological evaluation.  The same analysis applies.  
Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
70
75
LEFT
50
60
65
70
70

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 68 decibels, and 66 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent on the right and 88 percent 
on the left.  The diagnosis remained sensorineural hearing 
loss.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of III for each ear (66 to 73 average puretone 
threshold, with between 84 and 90 percent speech 
discrimination).  Entering the category designation of III 
for each ear into Table VII produces a noncompensable 
evaluation under Diagnostic Code 6100.

However, both ears now meet the requirement of 38 C.F.R. § 
4.85 for an exceptional pattern of hearing impairment.  Thus, 
applying Table VIa to the veteran's examination results 
yields a numerical designation of V for both ears (63 to 69 
average puretone thresholds).  Entering the category 
designation of V for both ears into Table VII produces an 
evaluation of 20 percent under Diagnostic Code 6100.

Although the veteran submitted an additional private 
audiogram from October 2007, it is insufficient for VA rating 
purposes.  It does not include interpreted results or speech 
discrimination figures.  Thus, the August 2006 exam is the 
sole adequate audiographic evidence for the rating period 
starting August 2006.  

As previously noted, the assignment of disability ratings for 
hearing impairment is derived solely by the mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.  Accordingly, based upon 
the veteran's complete audiometric evaluation of record, a 
rating above the current 20 percent effective August 24, 2006 
is not warranted.  

In sum, prior to August 2006, the veteran's hearing acuity 
warrants no higher than a 10 percent rating under the 
applicable code.  Since August 2006, the medical evidence 
warrants a 20 percent rating, and no higher.  The 
preponderance of the evidence is found to be against the 
claim.  The benefit of the doubt provision does not apply.  
An increased rating must be denied. 

Service Connection

The veteran seeks service connection for tinnitus and post-
traumatic stress disorder, which he contends initially 
manifested in service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2007); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
claim is discussed in turn below.

Tinnitus

The veteran contends in his October 2005 VA Form 9 that he 
remembers ringing in his ears during his first fire fight in 
Vietnam.  The record confirms that the veteran is in receipt 
of the Combat Action Ribbon, indicative of combat service.  
Therefore, because he engaged in combat with the enemy during 
his service, his lay testimony of injuries sustained in 
service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the veteran's 
statement of injury sustained during this first fire fight is 
consistent with the circumstances of his service as a Marine 
rifleman.  Thus, the in-service event is established.  
However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability.  The veteran is 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996). 

During his October 2004 VA examination, the veteran 
subjectively reported tinnitus and the condition was 
diagnosed as such in the findings.  However, the examiner did 
not offer an opinion as to etiology of the veteran's 
tinnitus.  As a result, the veteran was asked to undergo 
additional VA examination that took place in August 2006.  
During this examination, the veteran denied the presence of 
tinnitus.  The examiner reports that she thoroughly 
questioned the veteran on this topic.  He stated that he had 
experienced occasional ringing tinnitus several years prior, 
but no longer, and currently only experienced the ringing or 
squealing of his hearing aids.  As such, without the current 
diagnosis of tinnitus, there can be no medical nexus.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore the benefit of the doubt provision 
does not apply.  Service connection for tinnitus is not 
warranted.

Post-traumatic stress disorder

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of his combat service.  VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

This veteran served as a combat rifleman with the U.S. Marine 
Corps in Vietnam during 1968 and 1969.  See Form DD-214.  He 
describes one particularly traumatic combat experience where 
he was in a foxhole with two other soldiers when they were 
subjected to mortar fire.  At least one soldier was 
reportedly killed during this incident.  See VA exam, August 
2006; lay statement dated March 18, 2005.  Based upon the 
veteran's eligibility for and receipt of the Combat Action 
Ribbon, VA has determined that he was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  Based on this status, and the fact that the claimed 
stressor is related to and consistent with his combat 
experience, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

Since the in-service stressor has been established, one must 
then consider the veteran's current psychiatric diagnoses, if 
any.  On VA examination in August 2006, the veteran reported 
experiencing recurrent distressing dreams of the described 
combat event approximately every two weeks.  He also reported 
avoiding movies about the Vietnam conflict.  Despite having 
some symptoms consistent with the disorder, the veteran did 
not, however, meet the diagnostic criteria for a diagnosis of 
PTSD.  Specifically, the clinical psychiatrist who examined 
the veteran found that the described symptoms were not of 
sufficient severity, nor did the veteran describe sufficient 
avoidance symptoms, to qualify for the diagnosis.  

The VA examination is the only evaluation of record for post-
traumatic stress disorder.  It is a credible medical opinion 
because the examiner reviewed the claims file, examined the 
veteran directly, and provided the basis for her conclusions.   
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  

In sum, without proof of a present diagnosis of PTSD there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board does not doubt the sincerity of the veteran's 
claims regarding the symptoms he experiences based upon his 
distinguished combat service.


Entitlement to service connection, however, is prefaced on 
formal diagnoses.  As one is not of record, service 
connection for post-traumatic stress disorder must be denied.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior to August 24, 2006, is denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, since August 24, 2006, is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied. 


____________________________________________
C. TRUEBA	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


